PER CURIAM.
Where a note is made payable to two or more payees in the conjunctive, payment made to only one of the payees does not discharge the maker’s obligations under the note. § 673.116, Fla.Stat. (1983).1 In the instant case the note was made payable to the appellant and a co-payee and payment by the Tojeiros was made only to the co-payee. Appellant did not give the co-payee authority to accept payment on her behalf and no such authority will be implied from a close relationship between the appellant and the co-payee. Glasser v. Columbia Federal Savings & Loan Association of Miami Shores, 197 So.2d 6 (Fla.1967).
The judgment below is therefore reversed and the case remanded with directions that judgment be entered for the appellant, plaintiff below.
Reversed and remanded with directions.

. Section 673.116, Florida Statutes (1983), provides as follows:
Instruments payable to two or more persons. — An instrument payable to the order of two or more persons:
(1) If in the alternative is payable to any one of them and may be negotiated, discharged or enforced by any of them who has possession of it;
(2) If not in the alternative is payable to all of them and may be negotiated, discharged or enforced only by all of them.